              Case 3:19-cr-05148-BHS Document 35 Filed 08/18/20 Page 1 of 2




 1                                                     The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                         CASE NO. CR19-5148BHS
11
                            Plaintiff,                 ORDER
12
                       v.
13
14 MOEUN YOEUN,
15              Defendant.
16
17         THIS COURT having considered the Joint Status Report and Stipulation to Continue
18 Trial Date of the United States and Defendant Moeun Yoeun for a continuance of the trial
19 date, and based on the facts set forth therein, and General Orders 01-20 and 08-20 of the
20 United States District Court for the Western District of Washington re Extension of Court
21 Operations Under the Exigent Circumstances Created by COVID-19 and Related
22 Coronavirus, addressing measures to reduce the spread and health risks from COVID-19,
23 which is incorporated herein by reference, the Court hereby FINDS that trial in this case
24 cannot currently proceed. For the reasons detailed in the parties’ Stipulation, and given the
25 findings of General Order 08-20, the ends of justice served by granting a continuance
26 outweigh the best interests of the public and the defendant in a speedy trial.
27         18 U.S.C. §§ 3161(h)(7)(A), (B)(i), (iv).
28

     Order Continuing Trial                                               UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVE, SUITE 700
     United States v. Yoeun, CR19-5148BHS - 1                              TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
              Case 3:19-cr-05148-BHS Document 35 Filed 08/18/20 Page 2 of 2




 1         IT IS THEREFORE ORDERED that the parties’ request to continue the trial date is
 2 GRANTED.
 3         Trial in this matter is SCHEDULED for February 9, 2021; pretrial motions are due by
 4 December 31, 2020; Pretrial Conference is set for February 1, 2021 at 1:30 p.m.
 5         IT IS FURTHER ORDERED that the time between the date of the filing of the
 6 parties’ stipulated request to continue trial and the new trial date is excluded in computing
 7 the time within which trial must commence because the ends of justice served by granting
 8 this continuance outweigh the best interest of the public and the defendant in a speedy trial,
 9 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial
10 impossible and result in a miscarriage of justice, and would deny counsel for the defendant
11 and government counsel the reasonable time necessary for effective preparation, taking into
12 account the exercise of due diligence. Id. § 3161(h)(7)(B)(i), (iv).
13         Dated this 18th day of August, 2020.
14
15
16
17
18
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
19
20 Presented by,
21
   s/Matthew P. Hampton                                s/Miriam Schwartz
22 MATTHEW P. HAMPTON                                  MIRIAM SCHWARTZ
23 GRADY J. LEUPOLD                                    Attorney for Defendant Moeun Yoeun
   Assistant United States Attorneys
24
25
26
27
28

     Order Continuing Trial                                                    UNITED STATES ATTORNEY
                                                                                1201 PACIFIC AVE, SUITE 700
     United States v. Yoeun, CR19-5148BHS - 2                                   TACOMA, WASHINGTON 98402
                                                                                      (253) 428-3800
